In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the grounds of permanent neglect and abandonment, the mother appeals from (1) an order of the Family Court, Kings County (Staton, J.), dated October 21, 1998, which, after a fact-finding hearing, terminated her parental rights, and (2) so much of an order of the same court, dated December 7,1998, as determined that she permanently neglected and abandoned the subject child, terminated her parental rights, and transferred guardianship and custody of the subject child to the petitioner, Catholic Guardian Society, and the Commissioner of Social Services of the City of New York.
Ordered that the appeal from the order dated October 21, 1998, is dismissed, without costs or disbursements, as that order was superseded by the order dated December 7, 1998; and it is further,
Ordered that the order dated December 7, 1998, is affirmed insofar as appealed from, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; Matter of Dominic J., 264 AD2d 845; Matter of H. Children, 232 AD2d 560). Altman, J.P., S. Miller, Cozier and Prudenti, JJ., concur.